936 A.2d 487 (2007)
Lawrence W. DUNN and Carol L. Dunn, His Wife, Coin Flip Associates, A Pennsylvania General Partnership, Mayview Road Associates Trust Agreement, Highland Farms Incorporated and Lowries Run Road Trust Agreement, On behalf of All Similarly-Situated Taxpayers
v.
The BOARD OF PROPERTY ASSESSMENT, Appeals and Review of Allegheny County and County of Allegheny and all Local Taxing Authorities Located in Allegheny County.
James T. Beebout and Karen L. Ferri, on behalf of themselves and others similarly-situated,
v.
The Board of Property Assessment, Appeals and Review of Allegheny County and County of Allegheny and all Local Taxing Authorities Located in Allegheny County.
Appeal of Lawrence W. Dunn and Carol L. Dunn, His Wife, Coin Flip Associates, A Pennsylvania General Partnership, Mayview Road Associates Trust Agreement, Highland Farms Incorporated, and Lowries Run Road Trust Agreement, on Behalf of all similarly-situated taxpayers.
Supreme Court of Pennsylvania.
Argued March 6, 2007.
Decided December 27, 2007.
BEFORE: CAPPY, C.J., CASTILLE, SAYLOR, EAKIN, BAER and BALDWIN, JJ.

ORDER
PER CURIAM.
AND NOW, this 27th day of December, 2007, the order of the Commonwealth Court is AFFIRMED. Appellant's application pursuant to Rule 2105 of the Pennsylvania Rules of Appellate Procedure to file a post-submission communication is DENIED.
Justice BALDWIN dissents.